 
 
IC 
112th CONGRESS 2d Session 
S. 140 
IN THE HOUSE OF REPRESENTATIVES 

December 31, 2012
Referred to the Committee on Natural Resources

AN ACT 
To designate as wilderness certain land and inland water within the Sleeping Bear Dunes National Lakeshore in the State of Michigan, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Sleeping Bear Dunes National Lakeshore Conservation and Recreation Act. 
2.DefinitionsIn this Act: 
(1)MapThe term map means the map consisting of 6 sheets entitled Sleeping Bear Dunes National Lakeshore Proposed Wilderness Boundary, numbered 634/80,083B, and dated November 2010. 
(2)SecretaryThe term Secretary means the Secretary of the Interior. 
3.Sleeping bear dunes wilderness 
(a)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), certain land and inland water within the Sleeping Bear Dunes National Lakeshore comprising approximately 32,557 acres along the mainland shore of Lake Michigan and on certain nearby islands in Benzie and Leelanau Counties, Michigan, as generally depicted on the map, is designated as wilderness and as a component of the National Wilderness Preservation System, to be known as the Sleeping Bear Dunes Wilderness. 
(b)Map 
(1)AvailabilityThe map shall be on file and available for public inspection in appropriate offices of the National Park Service. 
(2)CorrectionsThe Secretary may correct any clerical or typographical errors in the map. 
(3)Legal descriptionAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a legal description of the wilderness boundary and submit a copy of the map and legal description to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives. 
(c)Road SetbacksThe wilderness boundary shall be— 
(1)100 feet from the centerline of adjacent county roads; and 
(2)300 feet from the centerline of adjacent State highways. 
4.Administration 
(a)In generalSubject to valid existing rights, the wilderness area designated by section 3(a) shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that— 
(1)any reference in the Wilderness Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act; and 
(2)any reference in the Wilderness Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary. 
(b)Maintenance of roads outside wilderness boundaryNothing in this Act prevents the maintenance and improvement of roads that are located outside the boundary of the wilderness area designated by section 3(a). 
(c)Fish and wildlifeNothing in this Act affects the jurisdiction of the State of Michigan with respect to the management of fish and wildlife, including hunting and fishing within the national lakeshore in accordance with section 5 of Public Law 91–479 (16 U.S.C. 460x–4). 
(d)Savings ProvisionsNothing in this Act modifies, alters, or affects— 
(1)any treaty rights; or 
(2)any valid private property rights in existence on the day before the date of enactment of this Act. 
   Passed the Senate December 30, 2012. NANCY ERICKSON, Secretary   
  
